FILED
                             NOT FOR PUBLICATION                            MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DA JUAN WANG,                                    No. 09-70052

               Petitioner,                       Agency No. A075-765-438

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Da Juan Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion the BIA’s denial of a motion to reopen. See Toufighi v.

Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion by denying Wang’s motion to reopen as

untimely, where she filed the motion more than six years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Wang failed to demonstrate that there has

been a material change in circumstances in China with respect to the government’s

mistreatment of political dissidents, see Najmabadi v. Holder, 597 F.3d 983, 991

(9th Cir. 2010); He v. Gonzales, 501 F.3d 1128, 1132 (9th Cir. 2007) (a change in

personal circumstances does not establish changed country conditions).

      Wang’s request for oral argument is denied.

      PETITION FOR REVIEW DENIED.




                                         2                                   09-70052